PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Maxime Lahidjani Emadikotak, et al.
Application No. 16/629,509
Filed: January 8 Jan 2020
For: Aquatic Shoes Provided With A Float For Walking In Water

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed March 15, 2022, to revive the above-identified application.

There is no indication that the request is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Maxwell Minch appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party in whose behalf he or she acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed October 22, 2021. The issue fee was timely paid on January 22, 2022.  Accordingly, the application became abandoned on January 23, 2022.  A Notice of Abandonment was mailed January 27, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an oath/declaration for Darius Emadikotak and Maxime Emadikotak , (2) the petition fee of $1050, and (3)a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent. 


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


	



/JOANNE L BURKE/Lead Paralegal Specialist, OPET